DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Molly S. Lawson on 22 February 2022.
The application has been amended as follows: 

IN THE CLAIMS:

Claim 12 has been amended as follows:

  12. (Currently Amended) A method of providing engine anticipation for propulsor loads on a rotary wing aircraft comprising a main rotor system, a translational thrust system, and an engine control system, the method comprising: 
producing flight control commands, by a flight control computer of the rotary wing aircraft, for the main rotor system and the translational thrust system; 

producing an anticipated auxiliary propulsor power demand associated with applying the flight control commands to the translational thrust system based on sensor-based data and command input, wherein the sensor-based data includes aircraft state data, the aircraft state data including at least one selected from a group consisting of an airspeed 
providing the engine control system with a total power demand anticipation signal based on a combination of the anticipated rotor power demand and the anticipated auxiliary propulsor power demand.


Allowable Subject Matter
Claims 1 to 10, 12 to 19, 21, and 23 to 26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art or record does not reveal or render obvious the flight control systems or methods as recited in claims 1, 12, 21, 24, and 26, wherein (in combination with the other recited elements, steps, and limitations) for example, i) the propulsor loads engine anticipation logic receives the sensor-based data and the command input as two inputs and produces the anticipated auxiliary propulsor power demand based on the sensor-based data and the command input, ii) the anticipated auxiliary propulsor demand is produced based on sensor-based data and command input, wherein the sensor-based data includes at least one aircraft state data selected from the group consisting of an airspeed of the rotary wing aircraft and a density of air, iii) a drivetrain loss adjustment gain is applied to the filtered power demand value to produce the auxiliary propulsor power demand, iv) the aircraft state data comprises a propeller pitch command for the propeller blades and a reference rotational rate of the auxiliary propulsor, wherein the propeller pitch command and the reference rotational rate of the auxiliary propulsor are modeled parameters, and the aircraft state data further comprises an airspeed of the rotary wing aircraft and a density of air, or v) the aircraft state data comprises a propeller pitch command for the propeller blades and a reference rotational rate of the auxiliary propulsor, and wherein the aircraft state data further comprises a propeller clutch engagement state of a propeller clutch and a propeller speed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 10 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,414,512 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 9 to 11 of the Remarks, filed 10 January 2022, with respect to the rejection under 35 U.S.C. 103 and the double patenting rejection have been fully considered and are (in conjunction with the filed Terminal Disclaimer) persuasive.  Therefore, the rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





[This part of the page intentionally left blank.]



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667